Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration under AFCP 2.0 filed on 29 September 2021 was received and entered.  Claims 3-54, 5, 6, 7, and 19 were cancelled.  Claim 1 was amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Satake et al. in view of Yu et al. on claims 1 and 4-18 is withdrawn, because independent claim 1 has been amended and claims 4, 5, 6, 7, and 19 have been cancelled.
	
















Reasons for Allowance

Claims 1 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a method for manufacturing a electrochemical device comprising the steps as defined by independent claim 1 including that of carrying out a pretreatment by applying external electric power to discharge and provide a pretreated battery wherein the organic solvent comprises a volume ratio of ethylene carbonate to propylene carbonate of 30:70-50:50 as supported by specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727